Exhibit 10.5

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) dated February 2, 2015, effective
immediately following the Closing, as defined in the Purchase Agreement, as
defined below by and between Genesis Administrative Services, LLC, a Delaware
limited liability company (the “Company”), and GEORGE V. HAGER, JR.
(“Executive”).

 

WHEREAS, pursuant to the Purchase and Contribution Agreement, dated as of
August 18, 2014 (the “Purchase Agreement”), by and between the parent of the
Company, FC-GEN Operations Investment, LLC, a Delaware limited liability company
(“Genesis”), and Skilled Healthcare Group, Inc., a Delaware corporation
(“Skilled”), Skilled will contribute its assets to Genesis in exchange for
equity of Genesis.

 

WHEREAS, prior to the Closing, the Executive was employed by the Company
pursuant to an Amended and Restated Employment Agreement, dated April 1, 2011,
as amended (the “Current Employment Agreement”);

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:

 

1.                                      Employment.

 

If Executive is employed by the Company at the time of the Closing, the Company
agrees to continue to employ Executive, and Executive is willing to accept such
employment, for the period stated in Section 2 hereof and upon the terms and
conditions herein provided.  If the Closing does not occur, this Agreement shall
be null and void and the Current Employment Agreement will continue to be in
effect in accordance with its terms.

 

2.                                      Term.

 

2.1.                            Relevant Dates.  The period of Executive’s
employment under this Agreement shall commence immediately following the
Closing, and shall, unless sooner terminated pursuant to Section 6, continue
until March 31, 2020 (such period, as extended from time to time, herein
referred to as the “Term”).  Subject to Section 2.2, and if the Term has not
been terminated pursuant to Section 6, on March 31, 2020 and on each successive
one (1) year anniversary thereafter (each such anniversary an “Automatic
Extension”) the Term shall be extended for an additional period of one (1) year.

 

2.2.                            Non-Extension Procedure.  The Company (with the
affirmative vote of two-thirds (2/3) of the non-management members of the Board
of Directors of Genesis Healthcare, Inc. (the “Board”) at a meeting of the Board
called and held for such purpose) or Executive may elect to terminate the
automatic extension of this Agreement described in Section 2.1 by giving written
notice of such election.  Any notice given hereunder must be given not less than
one (1) year

 

1

--------------------------------------------------------------------------------


 

prior to the fifth anniversary of this Agreement or not less than ninety (90)
days prior to the applicable Automatic Extension date.

 

3.                                      Position and Responsibilities.

 

3.1.                            Position.  As of immediately following the
Closing, the Company agrees to continue to employ Executive in the position of
Chief Executive Officer of the Company.  Executive agrees to perform such
services and have such duties and responsibilities, not inconsistent with his
position as Chief Executive Officer customarily associated with and incidental
to such positions and as may from time to time be reasonably assigned to him by
the Board.  For so long as the majority of the voting share of the Company are
owned by the stockholders party to the Voting Agreement, date  August 18, 2014
and effective as of the Closing Date, as such term is defined in the Purchase
Agreement, the Company further agrees to appoint Executive to serve on the Board
throughout the Term.  From and after the date that the majority of the voting
shares of the Company cease to be owned by the stockholders that are party to
the Voting Agreement, dated August 18, 2014, the Company shall continue to
nominate the Executive to serve on the Board throughout the Term. Executive
further agrees to serve as an executive officer or director of Genesis
Healthcare, Inc. and any direct or indirect subsidiaries of Genesis
Healthcare, Inc. (the “Company Group”) without additional compensation. For
purposes of this Agreement, a transfer of the Executive’s employment among
members of the Company Group shall not be deemed to be a termination of the
Executive’s employment, and the entity to which Executive’s employment is
transferred shall thereafter be deemed to be the Company for purposes of this
Agreement.

 

3.2.                            Duties.  During the period of his employment
hereunder Executive shall devote all of his business time, attention, skill and
efforts to the earnest and faithful performance of his duties; provided,
however, that Executive may serve as a member of the board of directors of
corporations or similar positions with other organizations which, in the Board’s
judgment, will not present any conflict of interest with the Company Group or
materially interfere with the performance of Executive’s services, duties or
responsibilities pursuant to this Agreement.  Executive has disclosed to the
Company all current boards of directors on which he is a member and shall
disclose any additional boards of directors that Executive desires to join. 
Nothing in this Agreement shall preclude Executive from engaging in charitable
and community affairs, or from managing his personal investments, provided that
these activities do not interfere with the performance of Executive’s duties and
responsibilities hereunder or violate the provisions of Section 9 of this
Agreement.  While employed by the Company, Executive shall not operate an
aircraft (whether as a pilot or a co-pilot) or take any flight lessons or keep
any certification he has current by flying additional hours (the “Flight
Prohibition”).

 

3.3.                            Place of Employment.  Executive shall perform
his duties hereunder at the Company’s executive offices in Kennett Square,
Pennsylvania, and shall travel to the Company’s other offices or locations as
may be necessary or appropriate for him to perform his duties hereunder.

 

2

--------------------------------------------------------------------------------


 

4.                                      Compensation and Benefits.

 

4.1.                            Salary.  For all services rendered by Executive
as Chief Executive Officer of the Company, member of the Board, or as an officer
or director of any member of the Company Group during his employment under this
Agreement, the Company shall pay Executive a base salary at the annual rate of
Eight Hundred and Ten Thousand, One Hundred and Five Dollars and Seventy-Two
Cents. ($810,105.72), which may be increased (but not decreased) from time to
time.  Without limiting the foregoing, during the Term, the Compensation
Committee of the Board, (or, if no Compensation Committee exists, then the
independent members of the Board) (the “Committee”) shall annually review
Executive’s total compensation in an effort  to provide Executive with a
compensation package that is market as compared to other Chief Executive
Officers in companies of similar size in the same industry as the Company.  The
annual base salary payable to Executive in any year is referred to herein as the
“Base Salary” for such year.

 

4.2.                            Annual Bonus.  For each fiscal year of the
Company during the Term, the Company shall afford Executive the opportunity to
earn an incentive bonus (“Bonus”) as described in this Section 4.2.  The
aggregate target Bonus payable to Executive under such program(s) shall equal
one hundred percent (100%) of the Base Salary for such fiscal year, and shall be
payable to the extent the applicable performance goals are achieved (which goals
and payment matrices shall be set by the Compensation Committee  in its 
discretion within the first ninety (90) days of each such year after
consultation with a nationally recognized compensation consultant (the
“Consultant”)). Unless otherwise determined by the Compensation Committee and
agreed to by the Executive, bonus goals and bonus payout matrices shall be the
same with respect to all executive officers of the Company. The Bonus will be
paid following certification by the Board that the applicable goals have been
achieved and the Board shall promptly provide such certification following
achievement of the applicable goals.  The amount payable under this Section 4.2
shall be paid by March 15th of the calendar year immediately following the
calendar year in which the Bonus is earned or, if later, the fifteenth day of
the third month following the end of the Company’s fiscal year in which the
Bonus is earned.

 

4.3.                            Incentive Compensation.  Executive shall be
entitled to participate in all long-term  incentive plans (including any equity
incentive plan) sponsored by the Company or any member of the Company Group
either now or in the future, on terms and conditions similar to those applicable
to other executive officers of the Company generally. The amount and terms of
the long-term incentive awards awarded to the Executive shall be set by the
Compensation Committee in its discretion after consultation with the Consultant.

 

4.4.                            Participation in Benefit Plans.  (a) Executive
shall be entitled to participate in each employee benefit plan or perquisite
applicable generally to executive officers of the Company (including health
insurance, long-term disability, qualified and non-qualified retirement plans,
if any, and deferred compensation benefits, but excluding any severance benefit
or termination pay plan) in accordance with the provisions thereof. 
Notwithstanding the foregoing, Executive shall not be entitled to receive any
additional benefits or awards under discretionary plans or programs of the
Company unless the Committee exercises the necessary discretion to provide
Executive with such benefits or awards.  For the purposes of defining years

 

3

--------------------------------------------------------------------------------


 

of service, Executive shall be given credit for his years of service with
Genesis Healthcare Corporation and its predecessors.

 

(b)                                 During the Term, Executive shall be entitled
to $3 million of “whole life” life insurance coverage.  Such coverage shall be
taxable to Executive to the extent required under applicable law.

 

4.5.                            Vacation and Holidays.  Executive shall be
entitled to vacation in accordance with the Company’s vacation policy in effect
from time to time for its executive officers, but not less than five (5) weeks
in each full calendar year.  Executive shall also be entitled to all paid
holidays given by the Company to its executive officers.  Except as required by
law, vacation days that are not used during any calendar year may not be
accrued, nor shall Executive be entitled to compensation for unused vacation
days.

 

5.                                      Reimbursement of Expenses.

 

The Company shall pay or reimburse Executive for all reasonable business
expenses incurred by Executive during the Term in performing his obligations
under this Agreement in accordance with its written reimbursement or business
expense policies in effect from time to time.  Any such expense reimbursement
will be made within thirty (30) days following Executive’s proper submission to
the Company of appropriate vouchers or receipts for such expenses, but in no
event later than the last day of the calendar year following the calendar year
in which the reimbursable expense was incurred.  Any such expense reimbursement
during a calendar year will not affect the amount of expenses eligible for
reimbursement during any other calendar year.  The right to any such expense
reimbursement pursuant to this Agreement shall not be subject to liquidation or
exchange for any other benefit.

 

6.                                      Events of Termination of Employment.

 

6.1.                            Expiration of Term.  Executive’s employment with
the Company and the Company Group shall cease automatically on the expiration of
the Term if the Agreement is not renewed pursuant to Section 2.2 of this
Agreement (“Termination by Non-Renewal”).

 

6.2.                            Death or Disability.  Executive’s employment
with the Company and the Company Group shall automatically terminate on
Executive’s death.  Executive’s employment shall terminate thirty (30) days
after Executive is notified that his employment is terminated for Disability
(provided, that Executive shall not have returned to the performance of his
duties on a full-time basis during such thirty (30) day period).  For purposes
of this Agreement, “Disability” means an incapacity due to a physical or mental
condition which causes Executive to be unable to perform the essential functions
of his position under this Agreement with a reasonable accommodation on a
full-time basis for (i) a period of six (6) consecutive months, or (ii) for
shorter periods aggregating more than six (6) months in any twelve (12) month
period.  “Disabling Condition” shall mean such an incapacity that does not meet
the time requirements for Disability.  The Company may temporarily relieve
Executive from his duties and responsibilities during any period that he has a
Disabling Condition (provided, that the Company

 

4

--------------------------------------------------------------------------------


 

shall continue to provide Executive with full compensation and benefits during
such period), provided, that Executive shall be immediately restored to his
duties and responsibilities if Executive is able to resume his duties on a
full-time basis prior to his termination for Disability.  Executive agrees to
submit to reasonable medical examination upon the reasonable request, and at the
expense, of the Company during any period when he (or his representative) claims
that he has a Disabling Condition.

 

6.3.                            Termination by Company for Cause.

 

(a)                                 The Company may, following any determination
by the Board that Cause exists in accordance with the procedure set forth in
this subsection (a), terminate Executive’s employment with the Company and the
Company Group for Cause by notice to Executive describing the reasons for such
termination.  In the event the Board believes Cause may exist for termination of
Executive’s employment, the Board shall provide written notice to Executive
describing the basis for such belief.  Executive shall have fifteen (15) days to
fully and promptly address and correct any concerns raised by the Board
regarding the existence of Cause.  The Company may temporarily relieve Executive
from his duties and responsibilities pending the outcome of any proceeding of
the Board to determine if Cause exists (provided, that, during such period, the
Company shall continue to provide Executive with full compensation and
benefits); provided, that Executive shall be immediately restored to his duties
and responsibilities if the Board determines that Cause does not exist or fails
to render a prompt determination following the substantial completion of its
investigation.  The final determination that Executive’s employment shall be
terminated for Cause shall be made by the affirmative vote of two-thirds (2/3)
of the non-employee membership of the Board at a meeting of the Board duly
called and held upon at least fifteen (15) days prior written notice to
Executive specifying the particulars of the action or inaction alleged to
constitute “Cause” (and at which meeting Executive and his counsel are entitled
to be present and are given a reasonable opportunity to be heard).

 

(b)                                 For purposes of this Section 6.3, “Cause”
means any of the following events with respect to Executive:

 

(i)                                     Executive has been convicted of, or
pleads guilty or nolo contendere to, any crime or offense constituting a felony
under applicable law or involving embezzlement, theft or moral turpitude, which
crime or offense is substantially related to Executive’s position with the
Company or impairs Executive’s ability to perform his duties with the Company,
in either case as may be reasonably determined by the Board;

 

(ii)                                  Executive’s commission of a willful act of
fraud or dishonesty against the Company or the Company Group, or Executive’s
willful engaging in conduct which is materially injurious to the Company or the
Company Group, monetarily or otherwise;

 

5

--------------------------------------------------------------------------------


 

(iii)                               Executive’s abuse of illegal drugs and other
controlled substances or Executive’s habitual intoxication, which conduct
continues after written demand for cessation of such conduct is delivered to
Executive by the Board;

 

(iv)                              Executive’s continued willful and intentional
failure to substantially comply with the reasonable mandates of the Board
commensurate with his position as Chief Executive Officer after a written demand
for substantial compliance is delivered to him by the Board, which demand
specifically identifies the mandate(s) with which the Board believes he has not
substantially complied, and which failure is not substantially corrected by him
within fifteen (15) days after receipt of such demand.  Executive shall not be
considered to have failed to substantially comply if (I) he fails to so comply
by reason of total or partial incapacity due to physical or mental illness or
(II) the requested action is illegal.  For the avoidance of doubt, Executive
shall not be subject to termination for Cause if Executive acts or refrains from
acting: (1) in reliance upon and in accordance with a resolution duly adopted by
the Board; (2) in reliance upon and in accordance with the advice of outside
counsel to the Company; or (3) in the good faith reasonable belief that an
action is in the best interests of the Company (or in the case of refraining
from taking an action, that such action is not in the best interests of the
Company), provided, however, that the Executive may not act or refrain from
acting in reliance upon this Clause (3) where the Board has issued a written
demand specifically directing the Executive to take or refrain from taking a
specified action.

 

6.4.                            Resignation by Executive for Good Reason.

 

(a)                                 Except as provided in Section 6.4(b), upon
the occurrence of any event described in this Section 6.4(a) below in the
absence of Executive’s express written consent or request (each such event, a
“Good Reason”), Executive shall have the right to elect to terminate his
employment under this Agreement from all (but not less than all) positions with
the Company and the Company Group by resignation, upon not less than thirty (30)
days’ prior written notice given within one hundred twenty (120) days after the
event purportedly giving rise to Executive’s right to elect; provided, however,
that the Company has not cured or otherwise corrected such event prior to the
expiration of such thirty (30) day period.

 

(i)                                     Any reduction by the Company of
Executive’s Base Salary;

 

(ii)                                  Any change by the Company to the terms or
conditions of Executive’s Bonus or any incentive plan (including any equity
incentive plan) in which Executive participates that reduces the compensation
received by Executive;

 

(iii)                               Any relocation of Executive’s principal
place of employment or the relocation of the Company’s principal office or
corporate headquarters to a location that is not within forty-five (45) miles of
Executive’s current residence;

 

(iv)                              Executive ceases to participate in long-term
incentive plans (including any equity incentive plan) sponsored by the Company
or its affiliates after the

 

6

--------------------------------------------------------------------------------


 

Closing, on terms and conditions similar to those applicable to other senior
executive officers of the Company generally; or

 

(v)                                 The assignment to Executive by the Company
of any duties materially inconsistent with Executive’s status with the Company
or a substantial alteration in the nature or status of Executive’s
responsibilities from those described in Section 3.1, or a reduction in
Executive’s titles or offices as in effect as of immediately following the
Closing, as applicable, or any removal of Executive from, or any failure to
nominate or appoint Executive to any such positions other than as a result of
Executive’s death, termination of employment (and other than as a result of
Executive’s Disabling Condition or pending a determination that Cause exists),
or the failure to restore Executive to his responsibilities following his
recovery from a Disabling Condition prior to his employment termination or
following a determination that Cause does not exist; provided, that, for the
avoidance of doubt, a failure to elect Executive to the Board shall constitute
Good Reason under this Agreement.  Executive agrees and acknowledges that the
appointment by the Company of a nonexecutive Chairman of the Board or a lead
director shall not constitute “Good Reason” hereunder.

 

6.5.                            Termination by the Company without Cause.  In
addition to any termination of Executive’s employment with the Company and the
Company Group for reasons described in the foregoing provisions of this
Section 6, the Company may terminate such employment at any time without Cause. 
Such determination shall be made by the affirmative vote of two-thirds (2/3) of
the non-employee membership of the Board at a meeting of the Board called and
held for such purpose.  The Board shall provide Executive with written
determination of its decision no less than ninety (90) days prior to the
effective date of such employment termination.

 

6.6.                            Resignation by Executive Without Good Reason. 
Notwithstanding anything to the contrary contained in this Agreement, Executive
may, at any time after at least ninety (90) days prior written notice to the
Company, terminate voluntarily Executive’s employment hereunder.  Upon receiving
such notice, the Company may relieve Executive of some or all of his duties at
any time during the notice period without constituting “Good Reason” for
termination.

 

7.                                      Severance Upon an Event of Termination.

 

7.1.                            General Provision.  Upon termination of
Executive’s employment for any reason, Executive shall be entitled to no further
compensation hereunder other than (i) Executive’s accrued and unpaid Base Salary
through the date of termination, (ii) any earned but unpaid Bonus for any fiscal
year ending prior to the date of termination, (iii) any benefits (including
reasonable business expenses) accrued and vested under the terms of the
Company’s employee benefit plans and programs through the date of termination,
(iv) all deferred compensation of any kind, including, without limitation, any
amounts earned under any bonus plan payable under the terms of such deferred
compensation plans, (v) the option to have assigned to him at no cost and with
no apportionment of prepaid premiums any assignable insurance policy owned by
the Company and relating specifically to Executive ((i) through
(v) collectively, the “Accrued

 

7

--------------------------------------------------------------------------------


 

Benefits”) and (vi) any other payments or benefits specifically provided in
Section 7 of this Agreement.

 

7.2.                            Termination Due to Death.  Upon Executive’s
employment termination due to his death, the Company shall pay to Executive (or
to his estate) (i) a lump sum in cash equal to Executive’s Base Salary for the
period from the date of termination through the end of the Term (computed as if
Executive had not died) within sixty (60) days after date of termination;
(ii) benefits as if Executive’s employment had terminated on the last day of the
month in a lump sum within sixty (60) days after date of termination; and
(iii) a pro rata Bonus for the portion of the year in which the date of
termination occurs preceding the date of termination based upon the amount that
would have been earned based on the Company’s actual performance for the portion
of the year ending on the date of termination, using performance goals that are
pro-rated to reflect the portion of the year prior to the date of termination
(which amount will be paid as soon as practicable following the date of
termination but no later than sixty (60) days after the date of termination). 
In addition, all restricted stock, stock options, performance share, and other
equity or equity-based awards made to Executive shall automatically become fully
vested and, if applicable, immediately exercisable as of the date of death and
shall be immediately exercisable for a period of two (2) years following the
termination of Executive’s employment but in no event later than the expiration
of the original term of the option, stock appreciation right, or other
applicable award.

 

7.3.                            Termination for Cause.  Upon Executive’s
employment termination for Cause, the Company shall pay to Executive all
deferred compensation of any kind to which Executive is entitled on his date of
termination in accordance with the terms of any deferred compensation agreement.

 

7.4.                            Severance.  Upon Executive’s employment
termination by the Company without Cause, due to Executive’s Disability, or by
Executive for Good Reason (each a “Qualifying Termination”), the Company shall
provide Executive (or, in the event of Executive’s death after a Qualifying
Termination, his beneficiary or beneficiaries or his estate, as provided) the
payments and benefits described in this Section 7.4, which shall commence or be
paid at the times set forth below in this Section 7.4, subject to
(x) Executive’s compliance with the provisions of Section 8 and 9 below; and
(y) if the Company determines to so request, Executive entering into a release
substantially in the form set forth as Exhibit A hereto, which release must be
signed by the Company and promptly provided to Executive.  Notwithstanding the
foregoing, and except as provided in Section 7.4(c) below, if Executive is
required to enter into a release substantially in the form set forth in
Exhibit A hereto, no payment or benefit under this Section 7.4 will be made or
provided unless the release has become effective and irrevocable within sixty
(60) days after the date of termination; provided, that, if the sixty (60) day
period begins in one taxable year and ends in a second taxable year, such
payments or benefits will not commence until the second taxable year (and, in
such event, the first such payment will include any amount that would, but for
the requirement that the payment or benefit commence in the second year, have
been paid in the first such taxable year.)

 

8

--------------------------------------------------------------------------------


 

(a)                                 Bonus for Year of Termination of
Employment.  The Company shall pay to Executive (or to his estate) a pro rata
Bonus for the portion of the year in which the date of termination occurs
preceding the date of termination based upon the amount that would have been
earned based on the Company’s actual performance for the portion of the year
ending on the date of termination, using performance goals that are pro-rated to
reflect the portion of the year prior to the date of termination.  Such payment
will be made within sixty (60) days after the date of termination.

 

(b)                                 Severance Pay.  The Company shall provide to
Executive (or his estate), as severance pay (the “Severance Payments”) the
greater of (i) Executive’s Base Salary under Section 4.2 as of the date of
termination for the remainder of the Term less any applicable disability
insurance benefits (if Executive’s employment terminates because of Disability)
plus the amount of Executive’s Bonus under Section 4.2 for the previous year; or
(ii) two (2) times Executive’s Termination Base Salary (as defined below) plus
two (2) times Executive’s target Bonus as in effect on the date of termination
pursuant to Section 4.2 hereof for the year of termination, less any applicable
disability insurance benefits (if Executive’s employment terminates because of
Disability) over the two (2) year period beginning with the date of termination
of employment.  Payments under this section 7.4(b) for Executive’s will be made
in accordance with Section 4.1 of this Agreement as if they were Base Salary
payments.  In no event shall such payments be reduced for any reason (other than
in the case of Disability as set forth above), including the fact that Executive
is employed by any other entity.  “Termination Base Salary” means the highest
Base Salary paid to Executive in the three (3) years preceding the Qualifying
Termination.

 

(c)                                  Benefit Continuation.  The Company shall
continue to provide, on the same basis as executive officers generally, the
health and life insurance benefits (but excluding disability benefits) provided
to Executive and his spouse and eligible dependents immediately prior to his
date of termination for, whichever is later, the remainder of the Term or a
period of two (2) years following the date of termination (provided, that
Executive continues to make all required employee contributions) and as modified
for any changes to such benefits made with respect to executive officers of the
Company.  In the event that Executive’s participation in any such plan or
program is barred by the terms thereof (or by law, including the 2010 health
care reform law), the Company shall pay to Executive an amount equal to the
annual contribution, payments, credits or allocation made by the Company to him,
to his account or on his behalf under such plans and programs from which his
continued participation is barred.  Such payment will be made on a monthly basis
during such two (2) year post-employment period or remainder of the Term,
whichever is applicable.  Coverage and/or payments shall be made during the
sixty (60) day period following termination of employment whether or not a
release (described above) has been executed, but will not continue beyond that
time absent execution of, and failure to revoke, the required release (if
Company exercises its option to require the release).

 

(d)                                 Equity.  All restricted stock, stock option,
performance share, and other equity or equity-based awards made to Executive
shall fully vest and, if applicable, shall be immediately exercisable for a
period of two (2) years following the termination of Executive’s

 

9

--------------------------------------------------------------------------------


 

employment, but in no event later than the expiration of the original terms of
the option, stock appreciation right, or other applicable award (or in the case
of stock units or similar awards, shall be settled within thirty (30) days after
such termination of employment, to the extent permitted by 409A (as defined
below)).

 

7.5.                            Severance Pay for Termination by Non-Renewal. 
Upon a Termination by Non-Renewal, the Company will continue to pay Executive
his Base Salary as of the time of the expiration in accordance with Section 4.1
for one (1) year following Executive’s last day of employment.

 

8.                                      Duties Upon Termination.

 

8.1.                            Return of Materials.  Executive agrees that he
will, upon termination of his employment with the Company for any reason
whatsoever, deliver to the Company or where delivery of the documents is not
feasible, such as electronic documents and records, destroy any and all records,
forms, contracts, memoranda, work papers, lists of names or other customer data
and any other articles or papers which have come into his possession by reason
of his employment with the Company or which he holds for the Company or the
Company Group, regardless of whether or not any of said items were prepared by
him, and he shall not retain memoranda or copies of any of said items. 
Executive shall assign to the Company all rights to trade secrets and the
products relating to the Company’s or the Company Group’s business developed by
him alone or in conjunction with others at any time alike employed by the
Company.  Notwithstanding anything herein to the contrary, Executive may retain
this Agreement, any documents relating to this Agreement and any documents
relating to Executive’s compensation, benefits, retirement plans and deferred
compensation plans, and Executive may retain copies of certain non-confidential
materials, with the prior consent of the Board.

 

8.2.                            Resignation from All Positions.  Notwithstanding
any other provision of this Agreement, upon the termination of Executive’s
employment for any reason, unless otherwise requested by the Board, Executive
shall immediately resign from all positions that he holds or has ever held with
the Company and the Company Group (and with any other entities with respect to
which the Company has requested Executive to perform services).  Executive
hereby agrees to execute any and all documentation to effectuate such
resignations upon request by the Company, but he shall be treated for all
purposes as having so resigned upon termination of his employment, regardless of
when or whether he executes any such documentation.

 

8.3.                            Cooperation.  For a period of two (2) years
following the termination of Executive’s employment, Executive will respond to
reasonable, limited inquiries from the Company with respect to matters within
Executive’s knowledge.  Executive need only respond to such inquiries by
telephone or E-mail, and the amount of detail in such response and the
promptness with which it is made will depend on, among other things, the other
demands on Executive’s time.

 

10

--------------------------------------------------------------------------------


 

9.                                      Post-Termination Obligations.

 

All payments and benefits to Executive under this Agreement, other than the
Accrued Benefits, shall be subject to Executive’s compliance with the following
provisions.  Executive hereby acknowledges that this Agreement provides him with
additional benefits that he did not have under his prior agreement.

 

9.1.                            Confidential Information.  At all times during
and after the term of this Agreement, Executive shall not disclose or reveal to
any Unauthorized Person Confidential Information relating to the Company, the
Company Group, or to any businesses operated by them.  For purposes of this
Section 9.1, Confidential Information is all information relating to the Company
or the Company Group that is not known by or readily available to the general
public or which becomes known by or readily available to the general public as a
result of any improper act or omission of Executive.  Notwithstanding anything
herein to the contrary, Executive may reveal information, as necessary,
(i) pursuant to his conducting Company business during the Term, or (ii) when
required to do so by a court of competent jurisdiction, by any governmental
agency having supervisory authority over the business of the Company, by any
administrative body or legislative body (including a committee thereof) with
jurisdiction to order Executive to divulge, disclose or make accessible such
information, or as otherwise required by law.  For purposes of this Section 9.1,
Unauthorized Person is any person or entity, within or without the Company, who
does not need to know the Confidential Information in order to advance a
legitimate business interest of the Company, unless the Company has a
relationship or agreement with that person or entity such that the person or
entity has an enforceable obligation to maintain the confidentiality of the
Confidential Information; provided that nothing in this Section 9.1 shall
prevent Executive from disclosing Confidential Information to any person within
or without the Company as Executive reasonably believes necessary to facilitate
the performance of his material duties and responsibilities as specified in
Section 3.

 

9.2.                            Competitive Conduct.  While Executive is
employed by the Company and for the two (2) year period beginning on the date of
termination of employment, Executive shall not, except with the Company’s
express prior written consent, directly or indirectly, in any capacity for the
benefit of any person:

 

(a)                                 solicit any person who then is, and who was
within six (6) months prior to the termination of Executive’s employment, a
customer, supplier, salesman, agent or representative of the Company, in any
manner which interferes with such person’s relationship with the Company, or in
an effort to obtain such person as a customer, supplier, salesman, agent or
representative of any business in competition with the Company which business
conducts operations within fifteen (15) miles of any office or facility owned,
leased or operated by the Company or in any county, or similar political
subdivision, in which the Company conducts substantial business;

 

(b)                                 solicit the employment of any person who is,
or was at any time during the three (3) months immediately prior to the
termination of Executive’s employment, an employee, consultant, officer or
director of the Company (except for such employment by the Company);

 

11

--------------------------------------------------------------------------------


 

(c)                                  hire any person (whether as an employee,
officer, director, agent, consultant or independent contractor) who is, or was
at any time during the three (3) months prior to the termination of Executive’s
employment, an officer or managing director of the Company (except for such
employment by the Company);

 

(d)                                 establish, engage, own, manage, operate,
join or control, or participate in the establishment, ownership (other than as
the owner of less than one percent (1%) of the stock of a corporation whose
shares are publicly traded) management, operation or control of, or be a
director, officer, employee, salesman, agent or representative of, or be a
consultant to, any business or any person in any business in competition with
the Company if such business or person has any office or facility, at any
location within fifteen (15) miles of any office or facility owned, leased or
operated by the Company or conducts substantial business in any county, or
similar political subdivision in which the Company conducts substantial
business.  For purposes of Section 9.2, the term “Company” shall include all
affiliates and subsidiaries of the Company.

 

(e)                                  Notwithstanding the foregoing, if
Executive’s employment is terminated in any manner, including non-renewal, other
than by the Company with Cause or by the Executive without Good Reason, the time
period for the restrictions in Section 9.2(d) will be the same as the time
period during which Executive is to continue to receive his Base Salary under
this Agreement but in no event longer than two (2) years.

 

9.3.                            Failure of Executive to Comply.  If Executive
shall, without written consent of the Company, fail to comply with the
provisions of this Section 9, his rights to any future payments or other
benefits hereunder, other than the Accrued Benefits, shall terminate (without
prejudice to any other rights, including recovery of damages of the Company),
and the Company’s obligations to make such payments and provide such benefits
shall cease; provided, however, that, for purposes of Section 9.3, no such
failure to comply with any provision of this Section 9 shall be deemed to have
occurred unless and until Executive receives written notice from the Company
specifying the conduct alleged to constitute such failure and, solely with
respect to any failure to comply with any provision of this Section 9, if such
failure is an unintentional violation of this Section 9, Executive has not cured
such failure within thirty (30) days after such notice.

 

9.4.                            Remedies.  Executive agrees that monetary
damages would not be adequate compensation for any loss incurred by the Company
by reason of a breach of the provisions of Sections 8 and 9 of this Agreement
and hereby agrees to waive the defense in any action for specific performance
that a remedy at law would be adequate.  Accordingly, in addition to any other
remedies that the Company may have at law or in equity, the Company shall have
the right to have all obligations, agreements and other provisions of Sections 8
and 9 specifically performed by Executive, and the Company shall have the right
to obtain preliminary injunctive relief to secure specific performance and to
prevent a breach of Section 8 or 9.  If the Company is obliged to resort to
litigation to enforce a covenant in Section 8 or 9 that contains a fixed term,
then such fixed term shall be extended for a period of time equal to the period
during which a material breach of such covenant was occurring, beginning on the
date of a final court order (without further right of appeal) holding that such
a material breach occurred, or, if later, the last

 

12

--------------------------------------------------------------------------------


 

day of the original fixed term of such covenant.  For purposes of Section 9.4,
the term “Company” shall include all affiliates and subsidiaries of the Company.

 

9.5.                            Consideration.  Executive expressly acknowledges
that the covenants contained in Sections 8 and 9 are a material part of the
consideration bargained for by the Company and, without the agreement of
Executive to be bound by the covenants contained in such sections, the Company
would not have agreed to enter into this Agreement.

 

9.6.                            Scope.  If any portion of the covenants
contained in Section 8 or 9 or its application is construed to be invalid,
illegal or unenforceable, then the other portions and their application shall
not be affected thereby and shall be enforceable without regard thereto.  If any
of such covenants is determined to be unenforceable because of its scope,
duration, geographical area or similar factor, the court making such
determination shall have the power to reduce or limit such scope, duration, area
or other factor, and such covenant shall then be enforceable in its reduced or
limited form.

 

10.                               Effect of Prior Agreements.

 

This Agreement contains the entire understanding between the parties hereto and,
upon effectiveness of this Agreement, this Agreement supersedes all prior
agreements (including but not limited to the Current Employment Agreement) and
discussions between the Company and Executive regarding the same subject matter.

 

11.                               General Provisions.

 

11.1.                     Counterparts.  This Agreement may be executed in
separate counterparts, and by different parties on separate counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.

 

11.2.                     Attorney’s Fees.  If Executive prevails as to any
material issue in any legal proceeding to enforce the terms of this Agreement,
the Company shall reimburse Executive for the portion of his reasonable
attorneys’ fees, costs and expenses incurred related to any material issue(s) on
which Executive prevails.  The Company shall pay directly all attorneys’ fees
and expenses reasonably incurred by Executive in connection with the negotiation
and preparation of this Agreement, subject to a maximum of $25,000.

 

11.3.                     Mitigation.  Executive shall not be obligated to seek
other employment or take any other action to mitigate any severance benefits
hereunder.

 

11.4.                     Assignability and Binding Effect.  This Agreement
(including the covenants set forth in Sections 8 and 9) shall inure to the
benefit of and shall be binding upon the Company, the Company Group, and their
successors (including successors to all or substantially all of the Company’s
assets) and permitted assigns and upon the Executive and his heirs, executors,
legal representatives, successors and permitted assigns.  Unless clearly
inapplicable, reference herein to the Company shall be deemed to include its
successors and permitted assigns.  However,

 

13

--------------------------------------------------------------------------------


 

neither party may assign, transfer, pledge, encumber, hypothecate or otherwise
dispose of this Agreement or any of its or his rights hereunder without prior
written consent of the other party, any such attempted assignment, transfer,
pledge, encumbrance, hypothecation or other disposition without such consent
shall be null and void, without effect.

 

11.5.                     Severability.  In the event any provision of this
Agreement or any part hereof is held invalid, such invalidity shall not affect
any remaining part of such provision or any other provision, and to this end,
the provisions of this Agreement are intended to be and shall be deemed
severable.  If any court construes any provision of this Agreement to be
illegal, void or unenforceable because of the duration or the area or matter
covered thereby, such court shall reduce the duration, area or matter of such
provision, and, in its reduced form, such provision shall then be enforceable
and shall be enforced.

 

11.6.                     Withholding.  The Company may withhold from any
amounts payable under this Agreement such taxes and governmentally required
withholdings as may be required to be withheld pursuant to any applicable law or
regulation.

 

11.7.                     Indemnification.  (a) The Company shall maintain in
effect, during the Term and for a period of at least six (6) years following the
Term, directors’ and officers’ liability insurance and fiduciary liability
insurance covering Executive and his Legal Representatives (as defined below),
with benefits and levels of coverage at least as favorable as that provided
under the Company’s policies as of immediately following the Closing.  Such
insurance shall be obtained from an insurance carrier with the same or better
credit rating as the Company’s insurance carrier, with respect to such policies,
as of immediately following the Closing. The Company shall indemnify Executive
and his beneficiaries and successors (the “Legal Representatives”) to the
fullest extent permitted by applicable law against all costs, charges, damages,
amounts paid in settlement or expenses (including reasonable attorneys’ fees)
whatsoever incurred or sustained by him or his Legal Representatives in
connection with any threatened, pending or completed action, suit or proceeding
to which he or his Legal Representatives may be made a party as a result of the
entering into of this Agreement or the performance of services hereunder.  This
indemnification provision is in addition to, and is not in substitution for, any
other indemnification rights that Executive might have under any insurance
policy, the Company’s governance documents, or any other plan, policy or
agreement which provides indemnification rights for Executive; provided,
however, that any indemnity payments made pursuant to this Section 11.7 shall
not be duplicative of payments made pursuant to any insurance policy, the
Company’s governance documents, or any other plan, policy or agreement which
provides indemnification rights for Executive.

 

(b)                                 Notice of Claim.  Executive shall give to
the Company notice of any claim made against him for which indemnification will
or could be sought under this Section 11.7.  In addition, Executive shall give
the Company such information and cooperation as it may reasonably require and as
shall be within Executive’s power, at such times and places as are convenient
for Executive.

 

14

--------------------------------------------------------------------------------


 

(c)                                  Defense of Claim.  With respect to any
claim under this Section 11.7 as to which Executive notifies the Company of the
commencement thereof:

 

(i)                                     The Company will be entitled to
participate therein at its own expense; and

 

(ii)                                  To the extent that it may wish, the
Company will be entitled to assume the defense thereof, with counsel reasonably
satisfactory to Executive, which in the Company’s sole discretion may be regular
counsel to the Company and may be counsel to other officers and directors of the
Company or the Company Group; provided that Executive shall be permitted to
retain his own counsel, at the Company’s expense, in the event he reasonably
believes it necessary.

 

(iii)                               The Company shall not be liable to indemnify
Executive under this Section 11.7 for any amounts paid in settlement of any
action or claim effected without its written consent.  The Company shall not
settle any action or claim in any manner, without Executive’s written consent,
which (i) would impose any penalty or limitation on Executive, or (ii) does not
deny all liability and wrongdoing by Executive.  Neither the Company nor
Executive will unreasonably withhold or delay their consent to any proposed
settlement.

 

(d)                                 Timing of Payment.  The Company shall pay
all costs and expenses (including reasonable attorneys’ fees) incurred by
Executive or his Legal Representatives in connection with the investigation,
defense, settlement or appeal of any action, suit or proceeding within thirty
(30) days of presentation to the Company of an itemized statement of such costs
and expenses.  The Company shall pay any damages or settlement amounts to the
claiming party when such amounts are due and owing under any court order or
settlement document.  If the Company does not pay any amounts on a timely basis,
Executive or his Legal Representatives may bring a claim for payment against the
Company and the Company shall pay Executive’s or his Legal Representative’s
costs and expenses (including reasonable attorneys’ fees) in connection with
such claim.

 

(e)                                  Survival.  Notwithstanding anything
contained herein to the contrary, the provisions of this Section 11.7 shall
survive the termination of this Agreement.

 

12.                               Modification and Waiver.

 

12.1.                     Amendment of Agreement.  Except for increases in
compensation made as provided in Section 4.1, this Agreement may not be changed
or modified except by an instrument in writing signed by both of the parties
hereto.  No action taken by the Company hereunder, including without limitation
any waiver, consent or approval, shall be effective unless approved by the
Board.

 

12.2.                     Waiver.  No term or condition of this Agreement shall
be deemed to have been waived, nor shall there be any estoppel against the
enforcement of any provision of this

 

15

--------------------------------------------------------------------------------


 

Agreement, except by written instrument of the party charged with such waiver or
estoppel.  No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.

 

13.                               Notices.

 

Any notice to be given hereunder shall be in writing and shall be deemed given
when delivered personally, sent by courier or telecopy or registered or
certified mail, postage prepaid, return receipt requested, addressed to the
party concerned at the address indicated below or to such other address as such
party may subsequently give notice of hereunder in writing:

 

To Executive at the Executive’s address in the Company’s records.

 

To the Company at:

 

Genesis Administrative Services, LLC

101 East State Street

Kennett Square PA 19348

Attention: Law Department

 

And with a copy to:

 

The Chairman of the Board at the address provided to the Executive by the
Company from time to time

 

And with a copy to:

 

The Chairman of the Compensation Committee at the address provided to the
Executive by the Company from time to time

 

14.                               Governing Law and Venue.

 

The parties hereto intend that this Agreement shall be governed by the laws of
the Commonwealth of Pennsylvania, without regard to its conflict of laws
provisions.  The parties consent to the authority and exclusive jurisdiction of
the Court of Common Pleas for Chester County, Pennsylvania or the United States
District Court for the Eastern District of Pennsylvania for purposes of any
dispute related to this Agreement.  Each party hereto hereby irrevocably waives,
to the fullest extent permitted by law, (i) any objection that it may now or
hereafter have to laying venue of any suit, action or proceeding brought in such
courts, and (ii) any claim that any suit, action or proceeding brought in such
courts has been brought in an inconvenient forum.

 

16

--------------------------------------------------------------------------------


 

15.                               Code Section 409A.

 

This Agreement is intended to comply with Code Section 409A and Treasury
Regulations thereunder (“409A”) and shall be administered and interpreted
accordingly, including, without limitation, interpretation of “termination of
employment” in a manner consistent with the definition of separation from
service under 409A.  Any installment payments hereunder shall be treated as
separate payments for purposes of 409A’s rules regarding treatment of
installment payments as single versus separate payments.  Notwithstanding any
other Section of this Agreement, any reimbursements hereunder (other than tax
gross-up payments) shall be made by the end of the calendar year following the
calendar year in which the related expense is incurred (or by such earlier date
prescribed elsewhere in this Agreement).  Notwithstanding any other Section of
this Agreement, reimbursement of expenses incurred due to a tax audit or
litigation or any tax-gross up shall be made by the end of the calendar year
following the calendar year in which the related taxes are remitted to the
applicable taxing authority, or where no taxes are remitted, the end of the
calendar year following the calendar year in which the audit is completed or
there is a final and nonappealable settlement or other resolution of the
litigation (or by such earlier date prescribed elsewhere in this Agreement). 
Any expense reimbursements hereunder during a calendar year will not affect the
amount of expenses eligible for reimbursement during any other calendar year. 
The right to any expense reimbursement pursuant to this Agreement shall not be
subject to liquidation or exchange for any other benefit.  In the event
Executive is a specified employee of a public company on the date of termination
then, to the extent required by 409A, payments hereunder or under any other
plan, agreement or arrangement to which Executive is a party or in which he
participates shall be made or commence, as applicable, on the first day of the
month following the six (6) month anniversary of the date of termination (or
within ten (10) days after his death, if earlier), with amounts that would have
been paid during such six (6) month delay included in the first payment
(provided that no payment shall be made earlier than otherwise scheduled).

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and Executive has signed this Agreement, all as of the
day and year first above written.

 

Genesis Administrative Services, LLC

 

George V. Hager, Jr.

 

 

 

 

 

 

 

/s/ Michael S. Sherman

 

 

/s/ George V. Hager, Jr.

Name:

Michael S. Sherman

 

 

Title:

Secretary

 

 

Dated:

2-2-15

 

Dated:

2-2-15

 

17

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF RELEASE AGREEMENT

 

This Release Agreement (“Release”) is entered into as of this           day of
              , hereinafter “Execution Date”, by and between George V.
Hager, Jr. (hereinafter “Employee”), and Genesis Administrative Services, LLC
and its successors and assigns (hereinafter, the “Company”).  The Employee and
the Company are sometimes collectively referred to as the “Parties”.

 

1.                                      The Employee’s employment with the
Company is terminated effective the              day of                     ,
(hereinafter “Termination Date”).  The Parties have agreed to avoid and resolve
any alleged existing or potential disagreements between them arising out of or
connected with the Employee’s employment and positions with Genesis
Healthcare, Inc. and any direct or indirect subsidiaries of Genesis
Healthcare, Inc. (the “Company Group”) including the termination thereof.  The
Company Group expressly disclaims any wrongdoing or any liability to the
Employee.

 

2.                                      The Company agrees to provide the
Employee the severance benefits provided for in his Employment Agreement (the
“Employment Agreement”) with the Company, dated                   , after he
executes this Release and the Release becomes effective pursuant to its terms.

 

3.                                      Employee represents that he has not
filed, and will not file, any complaints, lawsuits, administrative complaints or
charges relating to his employment and positions with, or resignation from, the
Company Group, provided, however, that nothing contained in this Section 3 shall
prohibit Employee from bringing a claim to challenge the validity of the ADEA
Release in Section 9 herein or shall be construed to prohibit Employee from
filing a charge with or participating in any investigation or proceeding
conducted by the Equal Employment Opportunity Commission or a comparable state
or local agency.  Notwithstanding the foregoing, Employee agrees to waive
Employee’s right to recover monetary damages in any charge, complaint, or
lawsuit filed by Employee or by anyone else on Employee’s behalf.  Employee
acknowledges that he has been paid all salary, bonuses, and other compensation
and reimbursable expenses due him from the Company Group.  Employee further
represents that he has advised the Company’s General Counsel or Compliance
Officer of any potential violation of law, regulation, contractual obligation or
Company policy, by the Company Group or any entity acting for the Company Group,
of which he is aware.  In consideration of the benefits described in Section 2,
for himself and his heirs, administrators, representatives, executors,
successors and assigns (collectively, “Releasers”), Employee agrees to release
the Company, its subsidiaries, affiliates, and their respective parents, direct
or indirect subsidiaries, divisions, affiliates and related companies or
entities, regardless of its or their form of business organization, any
predecessors, successors, joint ventures, and parents of any such entity, and
any and all of their respective past or present shareholders, partners,
directors, officers, employees, consultants, independent contractors, trustees,
administrators, insurers, agents, attorneys, representatives and fiduciaries,
including without limitation all persons acting by, through, under or in concert
with

 

18

--------------------------------------------------------------------------------


 

any of them (collectively, the “Released Parties”), from any and all claims,
charges, complaints, causes of action or demands of whatever kind or nature that
Employee and his Releasers now have or have ever had against the Released
Parties, whether known or unknown, from the beginning of time to the date upon
which Employee signs this Release, arising out of, or relating to, Employee’s
employment or positions with the Company Group and the termination thereof,
including but not limited to: wrongful or tortious termination; constructive
discharge; implied or express employment contracts and/or estoppel;
discrimination and/or retaliation under any federal, state or local statute or
regulation, specifically including any claims Employee may have under the
Americans with Disabilities Act, Title VII of the Civil Rights Act of 1964 as
amended, the discrimination or other employment laws of the Commonwealth of
Pennsylvania; any claims brought under any federal or state statute or
regulation for non-payment of wages or other compensation, including grants of
stock options or any other equity compensation; and libel, slander, or breach of
contract other than the breach of this Release.  This Release specifically
excludes claims, charges, complaints, causes of action or demand that (a) relate
to any unemployment compensation claim Employee may have, (b) involve rights to
receive vested benefits to which Employee is entitled as of the Termination Date
under any qualified or nonqualified employee benefit plans and arrangements of
the Company, (c) relate to claims for indemnification as provided under
applicable law, any applicable insurance policies, e.g., directors and officers
insurance, the Articles of Incorporation or By-Laws of the Company or any member
of the Company Group, or any applicable policy statements or indemnification
agreements by or with the Company or any member of the Company Group, or
(d) involve post-termination obligations owed to Employee by the Company under
the Employment Agreement.

 

4.                                      The Company, on its own behalf and on
behalf of the Released Parties, hereby releases Employee from all claims, causes
of actions, demands or liabilities which arose against the Employee on or before
the time it signs this Agreement.  This release covers any claims, whether the
facts or circumstances giving rise to them are currently known or unknown.  This
Paragraph, however, does not apply to or adversely affect any claims against
Employee which allege or involve the following: (i) willful misconduct, gross
negligence or fraudulent conduct by Employee during the Term; (ii) a violation
of criminal law, unless Employee has reasonable cause to believe that his
conduct was lawful; or (iii) post-termination obligations owed by him to the
Company under the Employment Agreement.  The Company will indemnify Employee for
reasonable attorneys’ fees, costs and damages which may arise in connection with
any proceeding by the Company or any Released Party which is inconsistent with
this Release by the Company and the Released Parties.

 

5.                                      Employee agrees not to make any
derogatory statement with regard to the performance, character, or reputation of
the Company, its personnel or employees, officers, owners, or attorneys and any
and all related entities, or assert that any current or former employee, agent,
director or officer of same has acted improperly or unlawfully with respect to
Employee.  Employee acknowledges that during his employment with Employer he was
one of Employer’s highest level executives.  Employee further acknowledges that
he participated in and was privy to attorney-client communications and other
privileged matters.  In addition to his post-termination non-disclosure
obligations, Employee further agrees that he will also keep all

 

19

--------------------------------------------------------------------------------


 

such communications and matters confidential.  Employee agrees that he will not
provide information or testimony about any information he gained through his
employment with Employer unless requested by Employer or unless he receives an
enforceable subpoena compelling his testimony.  Employee agrees to promptly
notify Company of the receipt of any such subpoena.  Employee also agrees not to
communicate in any manner with the press (including, without limitation,
internet, television, radio, magazine, and newspaper) without the express
written consent of the Company, regarding the Company and its business
activities.  Nothing in this Section precludes Employee from providing truthful
information to any governmental authority or in response to any lawful subpoena
or other legal process.

 

6.                                      The Company agrees not to make any
derogatory statement with regard to the performance, character, or reputation of
the Executive, or assert that Executive has acted improperly or unlawfully with
respect to Employee.  The Company also agrees not to communicate in any manner
with the press (including, without limitation, internet, television, radio,
magazine, and newspaper) without the express written consent of the Executive,
regarding the Executive.  Nothing in this Section precludes the Company from
providing truthful information to any governmental authority or in response to
any lawful subpoena or other legal process. The Company shall only be in breach
of this provision if the applicable statements were made by the members of the
Board, its senior executive officers or in official press releases.

 

7.                                      Employee warrants that no promise or
inducement has been offered for this Release other than as set forth herein and
that this Release is executed without reliance upon any other promises or
representations, oral or written.  Any modification of this Release must be made
in writing and be signed by Employee and the Company.

 

8.                                      If any provision of this Release or
compliance by Employee or the Company with any provision of the Release
constitutes a violation of any law, or is or becomes unenforceable or void, then
such provision, to the extent only that it is in violation of law, unenforceable
or void, will be deemed modified to the extent necessary so that it is no longer
in violation of law, unenforceable or void, and such provision will be enforced
to the fullest extent permitted by law.  If such modification is not possible,
such provision, to the extent that it is in violation of law, unenforceable or
void, will be deemed severable from the remaining provisions of this Release,
which provisions will remain binding on both Employee and the Company.  This
Release is governed by, and construed and interpreted in accordance with the
laws of the State of Pennsylvania, without regard to principles of conflicts of
law.  Employee consents to venue and personal jurisdiction in the State of
Pennsylvania for disputes arising under this Release.  This Release represents
the entire understanding with the Parties with respect to subject matter herein,
no oral representations have been made or relied upon by the Parties.

 

9.                                      In further recognition of the above,
Employee hereby releases and discharges the Released Parties from any and all
claims, actions and causes of action that he may have against the Released
Parties, as of the date of the execution of this Release, arising under the Age
Discrimination in Employment Act of 1967, as amended (“ADEA”), and the
applicable rules and regulations promulgated thereunder.  The Employee
acknowledges and understands that ADEA

 

20

--------------------------------------------------------------------------------


 

is a federal statute that prohibits discrimination on the basis of age in
employment, benefits and benefit plans.  Employee specifically agrees and
acknowledges that: (A) the release in this Section 9 was granted in exchange for
the receipt of consideration that exceeds the amount to which he would otherwise
be entitled to receive upon termination of his employment; (B) his waiver of
rights under this Release is knowing and voluntary as required under the Older
Workers Benefit Protection Act; (B) that he has read and understands the terms
of this Release; (C) he has hereby been advised in writing by the Company to
consult with an attorney prior to executing this Release; (D) the Company has
given him a period of up to twenty-one (21) days within which to consider this
Release, which period shall be waived by the Employee’s voluntary execution
prior to the expiration of the twenty-one (21) day period; and (E) following his
execution of this Release he has seven (7) days in which to revoke his release
as set forth in this Section 9 only and that, if he chooses not to so revoke,
the Release in this Section 9 shall then become effective and enforceable and
the payment listed above shall then be made to him in accordance with the terms
of this Release.  To cancel this Release, Employee understands that he must give
a written revocation to the General Counsel of the Company, either by hand
delivery or certified mail within the seven (7) day period.  If he rescinds the
Release, it will not become effective or enforceable and he will not be entitled
to any benefits from the Company.

 

10.                               EMPLOYEE ACKNOWLEDGES AND AGREES THAT HE HAS
CAREFULLY READ AND VOLUNTARILY SIGNED THIS RELEASE, THAT HE HAS HAD AN
OPPORTUNITY TO CONSULT WITH AN ATTORNEY OF HIS CHOICE, AND THAT HE SIGNS THIS
RELEASE WITH THE INTENT OF RELEASING THE RELEASED PARTIES TO THE EXTENT SET
FORTH HEREIN.

 

11.                               In the event that any provision of this
Release should be held to be invalid or unenforceable, each and all of the other
provisions of this Release shall remain in full force and effect.  If any
provision of this Release is found to be invalid or unenforceable, such
provision shall be modified as necessary to permit this Release to be upheld and
enforced to the maximum extent permitted by law.

 

ACCEPTED AND AGREED TO:

 

Genesis Administrative Services, LLC

 

George V. Hager, Jr.

 

 

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

Dated:

 

Dated:

 

21

--------------------------------------------------------------------------------